IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT
                              _______________

                                 No. 95-20556
                              Summary Calendar
                               _______________



                        MICHAEL DWYER MCCULLOUGH,

                                                 Plaintiff-Appellant,

                                    VERSUS

                 TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
                        Institutional Division,

                                                 Defendant,

                             ERIC GRAY, et al.,

                                                 Defendants-Appellees.

                        _________________________

             Appeal from the United States District Court
                  for the Southern District of Texas
                             (CA-H-93-676)
                       _________________________

                                July 11, 1996

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*



      Michael McCullough received a full bench trial on his claim,

under 42 U.S.C. § 1983, that the individual corrections officers

assaulted him without provocation.          The magistrate judge made oral


         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
findings of fact and conclusions of law and entered a judgment

against McCullough.

     We affirm.   The magistrate judge made credibility determina-

tions that McCullough has not shown to be erroneous.             Apparently,

McCullough was removed from the dining room because he made an

improper remark to an officer.     While being taken back to his cell,

McCullough   kicked   backwards   at    Officer   Eric   Gray.     The   four

escorting    officersSSDillow,    Dickey,     Riddle,     and     GraySStook

McCullough to the ground.

     The court found that the forced the officers utilized was done

in a good faith effort to restore order, not to inflict unnecessary

pain.   McCullough received only three small abrasions near his

right eye.   There is no showing that McCullough was subjected to

cruel and unusual punishment.

     Accordingly, the judgment is AFFIRMED.          McCullough’s motion

for appointment of counsel is DENIED.




                                    2